Citation Nr: 1640797	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  08-34 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as secondary to a left shoulder disability.  

2.  Entitlement to ratings for left shoulder strain in excess of 10 percent prior to April 28, 2010, and in excess of 20 percent from that date.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).    


REPRESENTATION

Veteran represented by:  Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1976 to November 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for PTSD and granted service connection for left shoulder strain, rated 0 percent, effective from July 2007.  An October 2008 Decision Review Officer (DRO) decision increased the rating for left shoulder strain to 10 percent, also effective from July 2007.  A February 2011 DRO decision further increased the rating for left shoulder strain to 20 percent, effective April 28, 2010.  The issue is characterized to reflect that staged ratings are assigned, and that both "stages" are on appeal.

In November 2011, the Board remanded the case to the RO for additional development.  In August 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In February 2013 and in December 2015, the Board again remanded the case to the RO for additional development.  

During the pendency of the appeal, a March 2016 rating decision granted service connection for unspecified depressive disorder, rated 70 percent from July 2007 and 100 percent from January 29, 2016, and granted service connection for a left humerus disability (as secondary to left shoulder strain), rated 20 percent from April 2, 2013.  The former disability of depressive disorder involved a matter previously on appeal, and as the benefit sought (service connection) was granted in full, it is no longer in appellate status and will not be further discussed below.  Further, the Veteran has not voiced dissatisfaction with the award of service connection for a left humerus disability (to include the rating and effective date assigned) as secondary to the left shoulder strain currently on appeal, and that matter likewise will not be discussed further below.  

A TDIU issue has been added to the appeal because a TDIU claim is part of an increased rating claim when such claim is asserted by the veteran or raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a TDIU issue has been raised by the record and the Veteran.  In an August 2009 medical statement, a VA healthcare provider listed the Veteran's disabilities (left shoulder degenerative joint disease (DJD) among them) and stated that the Veteran was unable to work due to the disabilities.  At the August 2012 Board hearing, the Veteran testified that he took numerous prescription pain pills for left shoulder pain daily, and some days was unable to do anything with the left upper extremity.    

As noted above, the RO has assigned a schedular 100 percent rating for the Veteran's depressive disorder, effective January 29, 2016.  This action raises the issue of entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s), also referred to as housebound, which requires that there be, at minimum, a single 100 percent disability.  This award may be assigned in two different ways:  as statutory housebound (which is discussed in the remand below) and as housebound in fact (which requires a single 100 percent disability rating and a factual determination that the Veteran is permanently housebound as a result of his service-connected disabilities).  As the Board does not have jurisdiction over the matter of the Veteran's entitlement to SMC under 38 U.S.C.A. § 1114(s) on the basis that he is housebound in fact, it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a TDIU rating is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  Competent evidence shows that the Veteran has a current diagnosis of PTSD, symptoms of which have been medically related to an stressor in service of having awakened in a psychiatric hospital for treatment of PCP toxicity without a memory of how he came to be there; service treatment records corroborate his hospital admittance for toxic psychosis and his discharge for PCP abuse and toxic psychosis, and there is no evidence to document that he knowingly or willingly used PCP in service.  

2.  From the effective date of service connection until July 16, 2008, the Veteran's left shoulder strain was manifested by complaints of pain and limitation of motion; clinical findings show range of left arm motion was: flexion to 180 degrees and abduction to 180 degrees, with MRIs/X-rays showing acromioclavicular joint arthrosis, tendinitis, tendinosis, and ligament strain; there is no objective evidence of ankylosis of the scapulohumeral articulation, of malunion, nonunion or dislocation of the clavicle or scapula, of malunion of the humerus, or of dislocation at the scapulohumeral joint.

3.  From July 16, 2008, the Veteran's left shoulder strain is shown to have been manifested by complaints of pain and limitation of motion; clinical findings show limitation of motion of the left arm midway between side and shoulder level (no less than 30 degrees of flexion and abduction) with pain on movement of the arm, and weakness (no less than 3/5 on muscle strength testing without evidence of any muscle atrophy), with MRIs/X-rays showing acromioclavicular joint arthrosis, tendinitis, tendinosis, and ligament strain; there is no objective evidence of ankylosis of the scapulohumeral articulation, of malunion, nonunion or dislocation of the clavicle or scapula, of malunion of the humerus, or of dislocation at the scapulohumeral joint.    


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, service connection for PTSD is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).  

2.  A rating in excess of 10 percent for left shoulder strain is not warranted prior to  July 16, 2008.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Codes 5201, 5203 (2015).

3.  A 20 percent, but no higher, rating is warranted for the left shoulder strain from July 16, 2008 to April 28, 2010.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Codes 5201, 5203 (2015).

4.  From April 28, 2010 a rating in excess of 20 percent for left shoulder strain is not warranted.  38 U.S.C.A. § 1155; 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Codes 5201, 5203 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the Board's decision herein on the PTSD claim is favorable to the Veteran, VCAA compliance with respect to that matter need not be addressed.  

Regarding the claim for a higher rating for left shoulder strain, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Regarding its obligation to assist the claimant, VA has made reasonable efforts to identify and obtain relevant records in support of the left shoulder claim.  The Veteran had the opportunity to testify at a hearing before the undersigned in August 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties:  (1) to fully explain the issue and (2) to suggest the submission of evidence that may have been overlooked.  During the August 2012 Board hearing, the Veteran's testimony focused on the elements to substantiate the claim found lacking (such as increased severity of symptoms related to the left shoulder strain).  He was assisted at the hearing by an accredited representative from Disabled American Veterans (he has since appointed a different accredited representative).  The representative and the undersigned asked questions to ascertain the severity of his left shoulder strain.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  The Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has obtained the Veteran's service treatment records (STRs), Social Security Administration records, and VA treatment records.  He has not identified any other records, such as private treatment records, pertinent to the issues on appeal that remain outstanding.  He was afforded VA compensation examinations to assess the left shoulder strain in December 2007 and April 2013.  The examination reports note the Veteran's medical history and clinical findings sufficient to evaluate the disability under governing rating criteria, and the Board finds them adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Although it has been a few years since he was last examined, no evidence in the record subsequently received shows a material change in the left shoulder disability so as to warrant a reexamination.  38 C.F.R. §  3.327(a).

As there is no indication of the existence of additional evidence to substantiate the left shoulder claim, the Board concludes that no further assistance to the Veteran is required to comply with VA's duty to assist.  

Service Connection for PTSD

The Veteran seeks service connection for PTSD.  He testified that he "wound up in the mental institution" during service after he was unknowingly given PCP or similar substance, and that he "never got full control of [his] mind again," that he suffered memory loss on account of it and did not know who he was, and that he has been institutionalized frequently since then.  He indicated that he was greatly scared after his discharge from the mental institution in service and had a constant fear of losing what little memory he had regained.  He described having nightmares, taking multiple psychiatric medications, and feeling as if he was "going to be back in the mental institution not knowing where [he was] again."  He related a fear of waking up and not knowing who he was, and a fear of people wanting to hurt him (he recounted a story that he was "jumped" by another mental patient while he was hospitalized during active duty).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish entitlement to service connection for PTSD, there must be medical evidence diagnosing PTSD in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and a stressor in service; and credible supporting evidence that the claimed stressor in-service occurred.  38 C.F.R. § 3.304(f).

The record here satisfies all three elements required to substantiate a PTSD claim.  VA medical reports include diagnoses of PTSD and depressive disorder and link the PTSD to the Veteran's experiences in service.  Initially, VA outpatient records in 2008 indicate that, although he had a positive PTSD screening in February 2007, he was further evaluated and determined to not meet the criteria for a diagnosis of PTSD (see February and March 2008 mental health notes).  However, he subsequently underwent VA examinations for the express purpose of determining his psychiatric diagnosis or diagnoses, and on both occasions, the examiner found that the Veteran met the criteria for a diagnosis of PTSD.  Reports of VA psychiatric examinations in March 2013 and February 2016 not only reflect a diagnosis of PTSD but also include a finding that symptoms of PTSD are traceable to the Veteran's experience in service when he awoke in a mental institution and was unable to recall how he got there (and was told he had tested positive for PCP).  The examiner provided an explanation of how the claimed stressor was sufficient to produce PTSD, and concluded that it was at least as likely as not that the diagnosed PTSD was incurred in or caused by the Veteran's experience with PCP toxicity and toxic psychosis in service.  Later, a VA physician in a January 2016 letter indicated that the Veteran experienced flashbacks to a time when he was psychiatrically hospitalized in the military, which upset him greatly, and that this symptom could certainly be a manifestation of PTSD.  (He also noted the Veteran had problems with chronic hallucinations and a mood disorder, which could qualify for the "more serious condition" of schizoaffective disorder, and that the Veteran's psychiatric condition was clearly service connected.)  

As for the final element of a PTSD claim (i.e., evidence that the claimed stressor in-service occurred), the Board notes that the Veteran's claimed stressor in service upon which his PTSD diagnosis is based is corroborated by STRs, which clearly show that in November 1978 he was admitted to the hospital for toxic psychosis and was an inpatient for a couple of weeks until December 1978, when he was discharged with a diagnosis of PCP abuse and toxic psychosis.  He maintains that he did not knowingly or willingly use PCP in service during the time he was hospitalized for PCP intoxication, and as noted by the VA examiner in the February 2016 examination report, there is no evidence to rebut his assertions.  Other than the hospitalization for PCP toxicity in service, neither his STRs nor his postservice treatment records document that he used PCP (although his postservice treatment for polysubstance dependence is well documented).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA is to give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Accordingly, based on the evidence of record, the Board finds that the Veteran's claimed stressor (PCP toxicity) during active duty was not of his own volition and not the result of willful misconduct; therefore service connection for PTSD is not precluded by law .  See 38 C.F.R. § 3.301 (direct service connection may be granted only when a disability was incurred or aggravated in line of duty and not the result of the veteran's own willful misconduct or the result of his use of substances other than alcohol to enjoy their intoxicating effects).   

Based on the foregoing evidence, the Board concludes that, resolving reasonable doubt in the Veteran's favor, PTSD was incurred in service.

Higher Rating for Left Shoulder Strain

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence.).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the higher rating claim.

Principles of Evaluating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria and Analysis

A February 2008 rating decision granted the Veteran service connection for left shoulder strain, rated 0 percent (under 38 C.F.R. § 4.71a, Codes 5201-5203), effective July 30, 3007.  He has sought an increase(s) in the  rating, and October 2008 and February 2011 decisions respectively granted higher ratings of 10 percent, effective July 30, 2007, and 20 percent, effective April 28, 2010.  He continues to seek higher ratings.  

Under Code 5201, when motion of the minor (non-dominant) arm is limited at the shoulder level (i.e., 90 degrees) or midway between the side and shoulder level a 20 percent rating is warranted.  When minor arm motion is limited to 25 degrees from the side, a (maximum) 30 percent rating is warranted.  38 C.F.R. § 4.71a. 

[Normal range of motion of the shoulder is 0 degrees to 180 degrees on flexion and abduction, 0 degrees to 90 degrees on internal rotation, and 0 degrees to 90 degrees on external rotation.  38 C.F.R. § 4.71, Plate I.]  

Code 5202 (for impairment of the humerus) is not for consideration, as the Veteran has a service connected left humerus disability, separately rated under that Code.  38 C.F.R. § 4.71a. 

Under Code 5203, for impairment of the clavicle or scapula (minor, or non-dominant extremity), a 10 percent rating is warranted for malunion or for nonunion without loose movement; a 20 percent rating requires either nonunion with loose movement or dislocation.  38 C.F.R. § 4.71a, Code 5203.

The evidence shows that the Veteran's left shoulder strain involves the minor or non-dominant extremity, as shown on VA examination reports and in testimony (the Veteran said he was right-handed).  

The evidence consists of VA medical reports, Social Security Administration records, and the Veteran's statements and testimony.  He claims that a higher rating is warranted for his left shoulder strain.  After reviewing the record, it is the Board's judgment that the evidence demonstrates that the Veteran's left shoulder strain satisfies the applicable criteria for a 20 percent rating, and no higher, for the period of July 16, 2008 to April 28, 2010, but that the evidence is against ratings in excess of 10 percent from July 30, 2007 to July 16, 2008, and in excess of 20 percent for the period from April 28, 2010.   

Upon application of Code 5201, for limitation of motion of the arm, the Board finds that the Veteran's left shoulder strain meets the criteria of limitation of motion of the left arm midway between side and shoulder level, warranting a 20 percent rating, for the period from July 16, 2008 to April 28, 2010.  Before July 16, 2008, there is no objective evidence to show limitation of motion of the arm to that degree of severity (i.e., at shoulder level or midway between side and shoulder level). Further, throughout from July 16, 2008 there is no objective evidence of limitation of left arm motion to 25 degrees from the side.  The following discussion provides support for these findings.  

On December 2007 VA examination left shoulder range of motion findings were:  flexion (forward elevation) and abduction each to 180 degrees, and external and internal rotation each to 90 degrees.  After repetitive motion, the range of motion was not further limited by pain, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that in terms of functional impairment, the Veteran's left shoulder disability mildly affected his ability to perform his usual occupation and daily activities.  However, on a July 16, 2008 outpatient visit to VA, the Veteran presented with left-sided shoulder pain, for which he took Tramadol (which was also for a low back condition).  It was noted that he had an MRI of the left shoulder in March 2008, which showed AC (acromioclavicular) joint arthrosis, mild tendinitis of the subscapularis tendon near the insertion at the anterior humeral head, small effusion along the biceps tendon sheath, tendinosis, strain of the anterior glenohumeral ligament, and a partial tear of the anterior glenoid labral base.  At that time, the range of motion findings were shown to have worsened markedly; it was noted that he was unable to obtain greater than 40 degree arm abduction without pain and his active range of motion was limited to approximately 40 degrees, while adduction of the arm was at 45 degrees.  (It is noted that the examiner indicated such findings were for the right shoulder and that the left shoulder had intact range of motion, but from the context of the outpatient report in which there were no right shoulder complaints, it is clear that the motion restrictions were intended to refer to the left shoulder and arm.)  The assessment indicated decreased arm range of motion secondary to pain, likely involving AC arthrosis, tendinosis, and tendonitis.  The Veteran's pain medication was increased and physical therapy for strengthening and range of motion was recommended.  Records beginning from this time period reflect that the Veteran's left arm range of motion is similar, but not equivalent to 25 degrees from the side.  On April 28, 2010, range of motion testing was not performed due to pain; the assessment was left shoulder pain, and rule out frozen shoulder and torn rotator cuff muscles.  The Veteran was referred for physical therapy.  On a May 2010 occupational therapy consult, there was no left shoulder muscle atrophy, but active range of motion of his shoulder was to 30 degrees of flexion and to 30 degrees of abduction (passively, the ranges of motion were 100 degrees and 140 degrees, respectively).  In August 2010, the Veteran reported that approximately one year earlier, he developed stiffness in the shoulder that has become worse; he said that he could not move his arm away from his body due to pain.  On examination, there was no left arm muscle atrophy, and the Veteran could actively elevate it to 30 degrees and abduct it to 30 degrees (passively he could accomplish the same to 45 degrees).  Later in August 2010, it was noted that he could abduct to 40 degrees actively and to 80 degrees passively.  On April 2013 VA examination the diagnoses were shoulder degenerative joint disease and left shoulder tendinopathy.  There was mild AC joint degenerative change of the left shoulder on X-rays, and range of motion of the left arm was to 80 degrees of flexion (including with pain) and 60 degrees of abduction (including with pain).  After repetitive use, there was no additional limitation in range of motion.  Strength of the left shoulder on range of motion was 4/5, and the examiner stated that there was no ankylosis.  The examiner noted that the factors contributing to functional loss and impairment were less movement than normal, weakened movement, and pain on movement.  

In the Board's judgment, the foregoing findings satisfy the criteria for a 20 percent rating for the period beginning July 16, 2008, but no earlier, because from that date arm motion is shown to be limited to midway between side and shoulder level.  A higher (30 percent) rating under Code 5201 is not warranted from July 16, 2008 because the evidence does not show that the Veteran's arm motion was limited to 25 degrees from the side.  Even when considering pain on movement, pain on use, or pain during flare-ups, the clinical findings on outpatient records and the VA examination in December 2007 do not approximate the criteria for a 20 percent rating, whereas the clinical findings on outpatient records and the VA examination in April 2013 clearly approximate the criteria for a 20 percent rating and no higher.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The VA examiners took into account such DeLuca factors, noting the extent to which pain affected limitation of motion and whether there was any additional limitation of motion on repetitive use.  

The Board has also considered other potentially relevant rating criteria such as that found in Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation.  However, the medical records in the file, including the VA examination reports and outpatient records that furnished specific findings of loss of motion of the left shoulder joint, do not show ankylosis.  

The Board has considered the criteria for evaluating muscle injuries under 38 C.F.R. § 4.73, Codes 5301-5304, in light of the VA diagnoses of left shoulder strain and AC degenerative change, as well as records showing that the Veteran has been treated for chronic left shoulder pain, tendonitis, and tendinopathy.  Codes 5301-5304 specifically address injuries to Muscle Groups I-IV, pertaining to the extrinsic and intrinsic muscles of the shoulder girdle.  Under the code for Muscle Group I, ratings of 10 percent, 20 percent, and 30 percent are assigned for moderate, moderately severe, and severe injury, respectively.  Under the codes for Muscle Groups II and III, ratings of 20 percent, 20 percent, and 30 percent are assigned for moderate, moderately severe, and severe injury, respectively.  Under the code for Muscle Group IV, ratings of 10 percent, 20 percent, and 20 percent are assigned for moderate, moderately severe, and severe injury, respectively. 

Application of the foregoing criteria would not result in a separate or higher rating because moderate muscle impairment has not been demonstrated.  As noted by the VA examiners, the Veteran's left shoulder is mostly manifested by pain and loss of movement.  Muscle strength on VA examination in 2013 was 4/5 (active movement against some resistance), with 5/5 representing normal strength.  In April 2010, the Veteran complained that his left arm was weak, and that he frequently dropped objects held in the left hand.  Muscle strength was 3/5 (active movement against gravity) in the upper extremity, at the shoulder, elbow, wrist, and hand.  He was referred to occupational therapy, and therapy records in May 2010 indicate that formal manual muscle testing was not performed, but that he appeared to have no shoulder girdle muscle atrophy.  In fact, other medical records also do not show that muscle atrophy was a finding characteristic of the Veteran's shoulder strain.  Although at times there was tenderness over aspects of the left shoulder, on outpatient records and examination reports, this finding is not shown to be indicative of at least moderate muscle injury.  (It is noted that objective findings indicative of moderate muscle injury include some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  See 38 C.F.R. § 4.56(d)(2)(iii).)  These findings, in the Board's judgment, do not equate to moderate muscle disability associated with the service-connected disability.  It is further noted that a separate rating under the diagnostic codes for muscle injury would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (the evaluation of the same disability or the same manifestation of a disability, under different diagnostic codes is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  Evaluation of the Veteran's main symptoms of pain and limitation of motion under both Codes 5201 and 5301-5304 would be overlapping.  Such is prohibited under the regulations.

The Board has also considered the criteria for evaluating neurological impairment associated with the left shoulder strain under 38 C.F.R. § 4.124a, Codes 8510-8719, relative to the upper and middle radicular groups and circumflex and long thoracic nerves, in light of the Veteran's testimony in August 2012 that on some days he was unable to do anything with his shoulder but to "carry a little paper" without dropping it.  He appeared to be complaining of weakness and loss of control, so the undersigned indicated that a neurological evaluation was in order.  The Veteran subsequently underwent a VA examination in April 2013, which in part specifically evaluated him for any neurological manifestations of the service-connected shoulder disability.  The examiner concluded with rationale that there was no evidence to support the proposition that the Veteran had  neurological deficit associated with his left shoulder strain.  The examiner also indicated that there were no present clinical findings of sensory defects, that deep tendon reflexes were normal, and that recent EMG/NCV testing showed no evidence of diffuse peripheral neuropathy affecting the upper extremities.  The examiner concluded that the only problem with the Veteran's left shoulder was orthopedic (joint and tendon).  

Therefore, the Board finds that the Veteran's service-connected disability is more appropriately evaluated under Code 5201, for limitation of motion of the arm.  Notably, the Veteran has established service connection for left humerus disability which is separately rated, and that rating is not at issue herein.

The Board acknowledges the Veteran's statements that his left shoulder strain warrants a higher rating.  He is competent to report of his shoulder symptoms.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, he is not competent to testify that his shoulder strain has worsened to a level requiring a higher evaluation under the applicable diagnostic code.  The Board must rely upon competent medical evidence to determine the diagnosis or clinical features of a disease or disorder.  While the Veteran, as a layman, is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or the clinical severity of a disability - especially because, in this particular instance, the rating for the disability is determined by specific objective measures.  Only a medical professional can provide evidence of diagnosis or clinical severity of a disease or disorder in this circumstance.  As a result, the Board places significantly more weight on the objective clinical findings reported on examinations and outpatient visits than the Veteran's subjective statements in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 235, 237 (1991) (determining the credibility of evidence is a function for the Board).  

In conclusion, the Board finds that the evidence supports the Veteran's claim for a higher rating for the left shoulder strain, and that a 20 percent rating, and no higher, under Code 5201 is warranted for the period of July 16, 2008 to April 28, 2010.  To that extent, the Veteran's appeal is granted.  Otherwise, the Board concludes that the preponderance of the evidence is against ratings in excess of 10 percent before July 16, 2008, and in excess of 20 percent from that date, and that the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).  

Extraschedular Rating

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, comparing the Veteran's disability level and the symptomatology of his left shoulder strain to the Rating Schedule, the degree of disability manifested by the various complaints discussed in the decision above is wholly encompassed or covered by the Rating Schedule, which provide for higher ratings for more severe symptoms or related symptoms.  For example, the Veteran's symptoms of left shoulder pain, stiffness, limitation of motion, and weakness are covered within the rating for evaluating disabilities of the musculoskeletal system (the shoulder and arm).  In other words, he does not experience any symptoms of his service-connected disability that are not encompassed, contemplated, or covered in the Rating Schedule.  Moreover, the Veteran has not asserted, and the evidence of record does not suggest, that the collective impact or combined effect of one or more service-connected disabilities at issue presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In light of the foregoing, the Board finds that the schedular criteria are not inadequate and that referral for consideration of extraschedular ratings is not required.


ORDER

Service connection for PTSD is granted.  

A rating in excess of 10 percent for left shoulder strain prior to July 16, 2008 is denied.  

A 20 percent rating for left shoulder strain is granted for the period from July 16, 2008 to April 28, 2010, subject to the regulations governing payment of monetary awards.  

From July 16, 2008 a rating in excess of 20 percent for left shoulder strain is denied. 


REMAND

As was noted above in the introduction, a TDIU claim is part of an increased rating claim when such claim is raised by the record, as is the case at present.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the RO should ensure that the claim has been developed properly, to include sending a VCAA letter and considering whether a VA examination is necessary to decide the claim. 

In adjudicating entitlement to TDIU for the period of the appeal, the RO should determine whether the Veteran's left upper extremity disabilities, in and of themselves, prevent him from securing or following substantially gainful employment.  This determination has implications for whether the Veteran may be entitled to special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s).  To establish entitlement to SMC under 38 U.S.C.A. § 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling, and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i).  In other words, as noted in the introduction, this SMC may be based on statutory housebound requirements or on housebound in fact requirements; the matter of entitlement to SMC based on the latter requirements has been referred to the RO, but the issue of whether the Veteran is entitled to SMC under the former, statutory requirements is dependent upon the disposition of the TDIU claim, as will be explained.  

Prior to a March 2016 rating decision, the Veteran's sole service-connected disability was left shoulder strain, rated 10 percent from July 2007 and 20 percent from April 28, 2010.  However, as a result of the March 2016 rating decision (which granted service connection for unspecified depressive disorder, rated 70 percent from July 2007 and 100 percent from January 29, 2016 and for a left humerus disability, rated 20 percent from April 2, 2013, the Veteran's combined disability rating has increased dramatically.  As the record now stands including consideration of the Board's decision herein granting a higher rating for left shoulder strain from July 16, 2008 to April 28, 2010, his combined rating is now 70 percent from July 30, 2007, 80 percent from July 16, 2008, and 100 percent from January 29, 2016.  This does not include consideration of the rating and effective date that the RO will assign for the award of service connection for PTSD (granted herein).  

As noted, the Veteran's psychiatric disability is currently rated 100 percent, but his separate and distinct service-connected disabilities involving the left upper extremity are less than 60 percent; thus, he does not currently meet the statutory requirements for SMC under 38 U.S.C.A. § 1114(s).  Nevertheless, as explained in Bradley v. Peake, 22 Vet. App. 280, 293 (2008), a TDIU rating may satisfy the SMC requirement of a service-connected disability rated as total.  Extrapolating from such a finding, a TDIU rating may then also satisfy the SMC requirement of additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  Therefore, upon adjudicating the claim, the RO should clearly indicate whether any entitlement to TDIU is due solely to the service-connected left upper extremity disabilities, separate and apart from the Veteran's service-connected psychiatric disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a TDIU rating.  The AOJ should send the Veteran a VCAA letter and determine whether a VA examination is necessary to determine functional impairment related solely to his service-connected disabilities and indicate how that impairment impacts on both physical and sedentary types of employment, irrespective of age.  If an examination is deemed necessary, the AOJ should arrange for one.

2.  Thereafter (and following the assignment of a disability rating and effective date for the Board's award of service connection for PTSD), the AOJ should review the record and adjudicate the claim for a TDIU rating covering the period of the appeal beginning in July 2007.  If the Veteran is determined to meet the criteria for a TDIU rating, the narrative by the AOJ must explain whether such award may be due solely to the service-connected left upper extremity disabilities, separate and apart from the Veteran's service-connected psychiatric disabilities, in order to qualify him for entitlement to SMC under 38 U.S.C.A. § 1114(s).  If any benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


